IRE 334026


FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

          THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT
(“First Amendment”) is made effective as of this 8th day of January, 2007, by
and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation (“Seller”) and NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware
limited partnership (“NTS”) and OVERLOOK ASSOCIATES, LLC a Colorado limited
liability company (“Overlook Associates”). NTS and Overlook Associates are
hereinafter referred to collectively as “Buyer.”

          WHEREAS, Seller and Buyer entered into that certain Real Estate
Purchase and Sale Agreement with an Effective Date of December 8, 2006 (the
Agreement”).

          WHEREAS, Buyer and Seller desire to amend the Agreement.

          NOW THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1.    The definition of Approval Date in Article 2 is hereby deleted
and replaced with January 11, 2007.

          2.    All of the terms and conditions of the Agreement, except as
herein modified, shall remain in full force and effect.

          3.    Unless defined otherwise in this First Amendment, the
capitalized terms appearing herein shall have the same definitions as appear in
the Agreement.

          4.    This First Amendment may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument and that facsimile signatures shall have the same effect as original
signatures. In proving this Agreement, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

1

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this First Amendment as
of the day and year first written above.

SELLER: THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation

By:    Northwestern Investment Management Company, LLC,
          a Delaware limited liability company, its wholly owned
          affiliate and authorized representative

          By: /s/ Thomas D. Zale          
          Name: Thomas D. Zale
          Title: Managing Director



BUYER NTS REALTY HOLDINGS LIMITED PARTNERSHIP,
a Delaware limited partnership

By:   NTS Realty Capital, Inc., a Delaware corporation, its
Managing General Partner

By: /s/ Brian F. Lavin          
Name: Brian F. Lavin
Its: President/CEO



AND

OVERLOOK ASSOCIATES, LLC, a Colorado limited
liability company

By: /s/ John P. Hill, Jr.          
Name: John P. Hill, Jr.
Its: Manager



doc#285142/sae

2